Citation Nr: 1740354	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as due to exposure to herbicides.

(The issues of entitlement to service connection for prostate cancer, diabetes mellitus, a skin rash, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, depression, a hormone disorder, urinary problems and kidney problems are addressed in a separate decision)


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and the Appellant appeared at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is in the Veteran's file. 

Subsequently, the Board was notified that the Veteran died in November 2012.  

In a January 2013 Board decision, the claim on appeal was dismissed due to the Veteran's death. 

In May 2013, the Veteran's surviving spouse submitted a claim for accrued benefits.  A claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2).  The Veteran's surviving spouse was substituted as the Appellant for the purpose of processing the Veteran's claims to completion.  

The Appellant was previously represented by a private attorney.  The private attorney is no longer accredited to provide representation before the Board.  The Appellant was informed of this in a July 2017 letter.  The record does not indicate that the Appellant has selected new representation.  Therefore, the Board concludes that Appellant is unrepresented in the instant appeal.


FINDINGS OF FACT

1.  It is not shown that the Veteran's service in Thailand supports a finding that he was exposed to herbicides as defined by applicable regulations during active service; it is not shown that the Veteran served in Vietnam or was otherwise exposed to an herbicide agent during service.

2.  The Veteran has not been diagnosed with a fibromyalgia disability which had its onset during active service or is otherwise related to any injury or disease in service.


CONCLUSION OF LAW

The criteria for service connection fibromyalgia, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2010 letter satisfied the duty to notify provisions.

The VA form contains standard language that satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service private treatment records have also been obtained.

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that an opinion is not necessary to make a decision on the claim.  There is no competent or credible evidence that the Veteran suffered an event, injury, or disease in service, and there is no evidence of an indication that the Veteran's claimed disability may be associated with an established event, injury, or disease in service.  Absent these requirements, and as the record is developed enough for the Board to make an informed decision on the claim, no VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




II. Analysis

Prior to his death, the Veteran sought service connection for fibromyalgia, to include as due to exposure to herbicides.  

The Veteran contended that he was exposed to herbicides during his active duty service.  Service personnel records confirm that he served at U-Tapao Royal Thai Air Force Base (RTAFB) during the Vietnam Era.  The Veteran also claimed he served briefly in Vietnam.  

The Veteran's military occupational specialty was aircraft maintenance specialist, as part of the 307th Field Maintenance Squadron at U-Tapao airfield base in Thailand, during the period from May 1972 to March 1973.

VA's Compensation Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for Veterans with duty on military base perimeters in Thailand during the Vietnam era.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure. Id.  

VA's Adjudication Procedure M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified RTAFBs, including U-Tapao, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2016).  

Personnel records reflect that, while stationed at the U-Tapao Airfield base, his duties included performing maintenance on the B-52 and KD-135 aircrafts and crash recovery of damaged aircrafts.  

At his October 2012 Travel Board hearing, the Veteran reported that while stationed in Thailand, he would clean planes that had flown to and from Vietnam.  The Veteran noted that he went to Da Nang Air Force Base in Vietnam, twice, to repair planes.  

In this case, the RO contacted the U.S. Army and Joint Services Records Research Center to verify the Veteran's claimed herbicide exposure.  It was noted that the U.S. Air Force Station List was researched concerning the location of the 307th Field Maintenance Squadron.  It was reported that the unit was stationed at U-Tapao, Thailand during the Veteran's stated tour.  It could not be documented or verified that the Veteran was exposed to herbicides while serving at U-Tapao Airfield, Thailand.  Research indicated that herbicides were sprayed in 1964 and 1965, in an isolated coastal area near Pranburi, Thailand.  The DoD listing of herbicide tests sites and areas outside of the Republic of Vietnam was reviewed and U-Tapao, Thailand was not listed.  Also researched was the available unit records and they did not document or mention herbicide spraying, testing or storage at U-Tapao.  Finally, the DoD suspended the use of Agent Orange in 1971.  It was also noted that Morning Reports, which can be used to verify daily personnel actions such as wounded in action, killed in action, missing in action or transfers, were discontinued by the U.S. Air Force on June 30, 1966.  

The evidence of record fails to establish that the Veteran was exposed to herbicides during his active duty service.  While his service at U-Tapao is verified by his personnel records, the Veteran's proximity to the perimeter on the base has not been directly corroborated by his service personnel records or his testimony.  It cannot be found that he was sufficiently close to and in unprotected proximity of the perimeter.  See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Board points out that the occupational specialties listed as having presumed exposure to herbicides in Thailand were those service members whose duties included actually walking the perimeter of the airbases.  The Veteran's description of his duties do not confirm that he was in close proximity to the perimeter.  

Further, while Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam.  It is noted that the Veteran submitted an article and research paper regarding general herbicide use in Thailand and Vietnam in support of his claim; however, the only evidence of record supporting the Veteran's contentions of herbicide exposure, to his person, in Vietnam is shown to be his own testimony of claimed trips to Da Nang in Vietnam.  While the Veteran is competent to report on activities he witnessed or participated in, the Board finds the official service records and the information from official sources more probative and persuasive.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Based on the foregoing, the Board does not find sufficient evidence that the Veteran was exposed to herbicides during his military service.  Accordingly, as the preponderance of the evidence is against a finding of herbicide exposure, service connection as due to such exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Even if a veteran is not entitled to presumptive service connection for a disease, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service treatment records do not reflect complaints or treatment for fibromyalgia.  The Veteran's January 1975 Report of Medical Examination, conducted upon separation from service, is negative for complaints or a diagnosis of fibromyalgia.  

At his October 2012 Travel Board hearing, the Veteran stated that his private doctor had told him that he had fibromyalgia which was related to Agent Orange exposure.  

Post service medical records do not reflect treatment for or a diagnosis of fibromyalgia.

The Board finds that the preponderance of the evidence is against granting the claim of service connection.  A definitive diagnosis of a fibromyalgia disability has not been found.  While the Veteran stated at his October 2012 Travel Board hearing that his private doctor had noted that his fibromyalgia was due to Agent Orange exposure, a review of the Veteran's medical records, to include those from his private doctor, does not reflect treatment for or a diagnosis of fibromyalgia.  An April 2003 record of Dr. B noted a past medical history of fibromyalgia but did not include an assessment of fibromyalgia.  Subsequent records of Dr. B do not show any notation of a history of fibromyalgia or a diagnosis of or treatment for fibromyalgia.  No additional medical information was provided by the Veteran, nor has the Appellant submitted any medical evidence in support of the claim.  The Board notes that "the duty to assist is not always a one-way street...[and the appellant]] cannot passively wait...where [s]he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, no diagnosis of the claimed condition is of record.  

Nevertheless, even if the record contained a diagnosis of fibromyalgia, there is no evidence showing that there was any in-service event, injury, or illness involving the claimed condition.  The Veteran was not treated for any fibromyalgia problems during service.  Moreover, the Appellant has not identified any in-service event, injury, or illness, beyond herbicide exposure, to which the complaints of fibromyalgia may be related.  

Lastly, the Board notes that, even if the medical records showed a diagnosis of fibromyalgia, there is no medical opinion of record that shows a link between a fibromyalgia disability and the Veteran's military service on a direct basis.  The Veteran stated that his private doctor had concluded that the cause of his claimed condition was Agent Orange exposure.  However, as discussed above, the Veteran has not been found to have been exposed to herbicides while in service.  

To the extent that the Appellant asserts that the Veteran's claimed fibromyalgia condition was related to service, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Fibromyalgia is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In sum, the preponderance of the probative evidence is against the claim for service connection for fibromyalgia, to include as due to exposure to herbicides.  Thus, service connection is denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for fibromyalgia, include as due to exposure to herbicides, is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


